Per Curiam.
Respondent Rose Fishman, an invited guest at her brother’s marriage, asserts that she was injured while walking across the floor of the dining hall, which was being prepared for further dancing. The tables had been removed, the chairs placed along the walls, and she saw that an employee of defendant was scattering wax upon the floor. She had danced theretofore. She says that she stepped upon a small piece of wax which adhered to the heel of her shoe and caused her to fall upon the floor.
No cause of action was made out. Defendant’s negligence is claimed to consist in having placed small pieces of wax upon the floor, whereon plaintiff and other guests were to continue to dance. That practice is too well founded to be condemned as negligent. Dance floors are intended to be made slippery and plaintiff, with knowledge of the conditions, took the chance of slipping.
The judgment appealed from should be reversed, with costs, and the complaint dismissed, with costs.
Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.
Judgment reversed, with costs, and complaint dismissed, with costs.